Citation Nr: 1637664	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for dermatitis of bilateral feet.

2.  Entitlement to a rating greater than 20 percent for the period from September 17, 2009 to June 28, 2011; and greater than a 40 percent rating from June 29, 2011.

3.  Entitlement to a separate compensable evaluation for lumbar spine surgery scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 2002 to September 2009. 

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (CAVC) regarding a Board decision rendered in September 2014.  This matter was originally on appeal from rating decisions in February 2010 and August 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina and St. Petersburg, Florida, respectively.

In a September 2016 decision, the Board denied entitlement to an initial compensable disability evaluation for dermatitis of bilateral feet as well as entitlement to an initial disability rating for L5-S1 laminectomy without radiculopathy, evaluated as 20 percent disabling from September 17, 2009 to June 28, 2011, and as 40 percent disabling since June 29, 2011.  The Veteran appealed that decision to the CAVC; and in a Memorandum Decision dated April 27, 2016, the September 2014 decision was vacated and remanded to the Board.  

Entitlement to a total rating based on individual unemployability (TDIU) was remanded by the Board on September 18, 2014.  That same day, the RO received the Veteran's request to withdraw the issue of entitlement to a TDIU based on his service-connected back condition.  Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204.  As the Veteran requested that the issue be withdrawn, it has been withdrawn and is no longer in appellate status.  In October 2014, the Veteran was contacted by phone at which time he stated that he wished to continue the TDIU claim; and in November 2015, the RO granted a TDIU effective January 30, 2014, on the basis of his lumbar spine and PTSD disabilities.  To date, the Veteran has not appealed the effective date of the grant of a TDIU.  



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, during the entire appeal period, the Veteran has been using a topical corticosteroid intermittently for a total duration of six weeks or more in a 12-month period for his service-connected dermatitis of bilateral feet.

2.  Resolving all doubt in the Veteran's favor, from September 17, 2009 to June 28, 2011, his service-connected residuals status post L5-S1 laminectomy were manifested by forward flexion of 30 degrees or less.

3.  At no time during the appeal period has the Veteran's service-connected residuals status post L5-S1 laminectomy been manifested by unfavorable spinal ankylosis or incapacitating episodes.

4.  The objective evidence of record demonstrates that the Veteran's lumbar spine surgical scars have not been deep, non-linear, or painful on examination, and do not cover an area or areas exceeding 144 square inches (929 sq. cm.).  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for dermatitis of bilateral feet have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2015).

2.  From September 17, 2009 to June 28, 2011, the criteria for an evaluation of 40 percent, but no higher, for residuals status post L5-S1 laminectomy have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  From June 29, 2011, the criteria for an evaluation in excess of 40 percent for residuals status post L5-S1 laminectomy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237.

4.  The criteria for a separation compensable evaluation for lumbar spine surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. § 4.118 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for residuals status post L5-S1 laminectomy.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an initial compensable disability evaluation for dermatitis of bilateral feet.

The Veteran's service-connected skin disorder is currently rated as noncompensably disabling under Diagnostic Code 7806, for dermatitis or eczema.

Under Diagnostic Code 7806, a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2015).

A September 3, 2009, Dermatology health record indicates that the Veteran had lesions on the soles of both feet.  Assessment was that foot eczema slightly improved suggested Cetaphil for cleansing.  Betamethasone ointment, a topical corticosteroid, was prescribed to be applied twice daily as well as flurandrenolide tape, a topical adrenocortical steroid, was prescribed to be applied daily.  The record indicates that the Veteran had been prescribed Clobetasol cream, a topical corticosteroid, since June 2009.  Prior to that, the Veteran had been prescribed Lamisil.  

The Veteran underwent VA examination in September 2009 at which time he reported a history of eczema in July 2006 that affected the bottoms of his feet, primarily treated with steroid creams.  He described the functional impairment from this condition as the skin of his feet "splitting" in several places making it extremely difficult and painful to walk.  Examination of the feet and toes was essentially within normal limits.  The skin was healthy in appearance, texture, and pigmentation.  The clinical impression was dermatitis treated with resolution and no current pathology identified. 

At the June 2011 RO hearing, the Veteran testified that a VA dermatologist prescribed a steroid cream and a moisturizer for his feet.  The Veteran reported that his dermatitis had been active constantly for five years, that his feet got very dry and cracked, split open in several places, and feels like he is walking on razor blades.  The Veteran reported that he was using the same type of products in the service for his dermatitis.  

At the June 2011 VA examination, the Veteran complained of heel fissures with some bleeding, dryness, and cracking of the heels and balls of the feet.  His medications over the last 12 months included Desonide, a topical corticosteroid medication which he reported using for greater than six weeks in the prior 12-month period in addition to ammonium lactate and Castellani colorless top paint.  Examination revealed dry skin and hyperkeratotic changes on the soles of both feet.  There was fissuring present on the right heel only with a fissure present on the lateral aspect of the right foot by the right little toe.  There were also hyperkeratotic toenails bilaterally involving no exposed areas and less than 5 percent of his entire body area.  The diagnoses were tinea pedis and eczema.  The examiner stated, "The clinical presentation of what the veteran has now is more or less the same as what he has been treated for while in the service."

In October 2011, VA received the Veteran's substantive appeal in which he noted that he was prescribed a corticosteroid by a VA physician in May 2011 and used it until mid-October 2011.  

The Board notes that the claim was remanded by the Court in April 2016 on the basis that the Board failed to address favorable evidence of record that contradicted the September 2009 examiner's findings.  The Court noted that the Veteran cited a June 2009 dermatology treatment note recording his complaint of "[s]caly, pruritic foot eruption" and noting "[l]esions on the soles of both feet," as well as a September 2009 dermatology treatment note documenting "bilateral pseudofissured soles, lichenified and scaly."    

Based on the evidence, and resolving all doubt in the Veteran's favor, the current disability picture resulting from his service-connected dermatitis of the bilateral feet meets the requirements for a 30-percent disability rating.  The evidence shows that his skin condition was primarily involved dry hyperkeratotic skin involving the plantar aspect of the feet and the toenails along with fissuring of the right heel, which has been intermittently treated for a total duration of six weeks or more, but not constantly, with topical corticosteroid medications since service.  See Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. Mar. 1, 2016) (use of topical corticosteroid is systemic therapy).

The criteria for a 60 percent evaluation, however, is not met as the Veteran does not contend, and the evidence does not show that his dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or that it has been treated with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The Board has considered other potentially relevant diagnostic codes.  There, however, is no evidence of any associated scarring, disfigurement, exfoliative dermatitis (erythroderma) with systemic manifestations, or malignant skin neoplasms at any time during the appeal period.  As a result, separate ratings or ratings higher than 30 percent under Diagnostic Codes 7801-7805 7817, or 7818 are not warranted at any time during the appeal period. 
  
The Veteran has reported foot pain and difficulty walking.  Although the Veteran did not sustain a "foot injury" per se, the symptoms reported and resulting functional impairment are analogous to a foot injury under Diagnostic Code 5284.  The provisions of Diagnostic Code 5284 provide a 10 percent rating for impairment from foot injuries of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In this case, the Board finds that the bilateral foot disability more nearly approximates moderate foot injury of each foot and only warrants a 10 percent rating for each foot.  The Board notes that at the June 2011 VA examination, the Veteran reported being able to walk 1/4 mile.  As such, it does not afford a rating higher than the 30-percent rating assigned herein.  


Entitlement to a rating greater than 20 percent for the period prior to June 28, 2011,and a rating greater than 40 percent from June 28, 2011.

The Veteran's status post laminectomy L5-S1 is currently rated as 20 percent disabling under Diagnostic Code 5237 from September 17, 2009 to June 28, 2011 and as 40 percent disabling since June 29, 2011.  The Board notes that in a February 2015 rating decision, service connection was established for radiculopathy of the right and left lower extremities effective from December 19, 2014.  As the Veteran did not appeal the disability ratings or the effective date assigned, the Board will restrict its analysis to the orthopedic manifestations of the lumbar spine.

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable ankylosis.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA examination in September 2009, range of motion testing revealed forward flexion to 50 degrees, extension to zero degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and rotation to 30 degrees, bilaterally.  Pain, weakness, lack of endurance, fatigue or incoordination did not have any further impact on range of motion after repetitive use.  Review of the history and physical examination did not identify IDS as evidenced by bowel, bladder, or sexual dysfunction. There were no reports of incapacitating episodes in the prior 12-month period.  X-rays of the thoracolumbar spine showed surgical hardware at L5-S1, but was otherwise normal and stable.  The diagnosis was status post laminectomy surgery, well-healed surgical scars, limitation in range of motion, and stable surgical hardware, L5-S1. 

The Veteran underwent VA examination in June 2011 at which time his primary complaint (worsening back pain) was essentially unchanged, however he also complained of fatigue, decreased motion, stiffness, weakness and spasm.  On examination his posture, head position, and gait were normal and there was symmetry in appearance.  There was no evidence of abnormal spinal curvatures or ankylosis.  The Veteran had muscle spasm, but no atrophy, guarding pain with motion, tenderness, or weakness. Range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation was to 30 degrees, and right lateral rotation to 25 degrees with no objective evidence of pain and no additional limitations after three repetitions.  X-rays of the thoracolumbar spine showed the Veteran was status post lumbar spine surgery with surgical hardware involving L5 and S1.  The remainder of the vertebral bodies were of normal vertical height and were well aligned without evidence of fracture.  The remainder of the disc spaces were well maintained.  The Veteran did not report any bladder or bowel complaints, erectile dysfunction, or incapacitating episodes.  The diagnosis was status post L5-S1 laminectomy without radiculopathy.

SSA records include a March 2014 Range of Motion Report Form in which passive range of motion of lumbar spine forward flexion was within normal limits, extension was to 15 degrees, and lateral flexion was to 20 degrees.  Disability Determination Explanation noted that the Veteran had a mildly antalgic gait with decreased motion of the lumbar spine.  He had difficulty walking on his heels and toes.  He could not do a full squat.  His stance was normal.  He did not require an assistive device.  The Veteran's father reported that the Veteran had pain with prolonged sitting, has lack of concentration, and that pain made it difficult for him to dress as he had to lie on his bed and pull his pants on.  He could drive and go places alone.  
The Veteran underwent VA examination in June 2015 at which time he reported increasing pain and stiffness in the lower back.  The Veteran did not report flare-ups or any functional loss or functional impairment related to his thoracolumbar spine.  Physical examination demonstrated flexion to 40 degrees as well as extension, bilateral lateral flexion, and bilateral rotation all to 15 degrees.  The examiner noted that pain was noted on examination in all planes but did not result in or cause functional loss.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal, and there was no muscle atrophy.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran denied any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12-month period.  The Veteran denied using any assistive devices as a normal mode of location.  The Veteran's scars were not noted be painful, unstable, and did not have a total area equal to or greater than 39 square centimeters (six square inches).  The lumbar surgical scar was noted to be 10 centimeters in length and 0 centimeters wide.  The examiner, an orthopedic specialist, noted that the Veteran's subjective discomfort with lumbar spine range of motion was inconsistent with his known pathology, and that his subjective range of motion was much less than he would have expected from the known pathology.

As noted above, the claim was remanded by the Court in April 2016 on the basis that the Board failed to address favorable evidence of record that contradicted the September 2009 examiner's findings.  With respect to the back claim, the Court noted that the Veteran cited evidence that he reported that his laminectomy scar was painful and tender including his testimony at a June 2011 hearing.  

The Board noted in its September 2014 decision that the Veteran has challenged the adequacy of the 2009 VA examination on the basis that the examiner did not perform range of motion studies.  The Board considered his contention, but disagreed and found that the examiner did indeed provide specific range of motion measurements for the lumbar spine that took into account additional loss of motion due to pain.  The Board also found that given the dearth of pertinent clinical findings following the VA examination in September 2009 as well as the history provided by the Veteran during that examination was consistent with that reflected in the record, the report of that examination (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) was sufficient for rating purposes.  

In his Notice of Disagreement received in March 2010, the Veteran stated, "The QTC contract examination that was conducted at Fort Bragg by Dr. Michael Reesal, was inadequate as it failed to identify the painful motion and chronicity of the issues above as indicated by the rating decision.  Dr. Reesal did NOT conduct or measure any range of motion, nor palpate for tenderness.  ..."  At the June 2011 RO hearing, the Veteran testified that at the VA examination, the examiner did not use any type of measuring device to measure range of motion, the examiner did not ask the Veteran to bend forward, and that he told the VA examiner that there was pain when his scar was touched.   

The Board finds that the September 2009 VA is inadequate.  Unfortunately, as noted by the Board in September 2014, there are no post-service treatment records contemporaneous with the September 2009 VA examination which provide range of motion measurements.  The most contemporaneous lumbar spine motion findings are found in a May 2009 service treatment record.  At that time, the Veteran's thoracolumbar spine demonstrated full range of motion with pain which the Veteran reported was moderate, 5/10.

Nevertheless, the Board will afford the Veteran the benefit of the doubt and assign a 40 percent disability rating prior to June 29, 2011; however, the criteria for a rating greater than 40 percent for the Veteran's status post L5-S1 laminectomy are not met for the period from September 17, 2009.  A rating in excess of 40 percent is only possible when the evidence establishes unfavorable ankylosis of the thoracolumbar or entire spine.  No VA examiner has found ankylosis of the spine and the Veteran has clearly maintained motion of the spine throughout the appeal period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (addressing the definition of ankylosis, which contemplates complete immobility).  Furthermore, although VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca supra.  Therefore, the Board cannot conclude that the Veteran's disability more nearly approximates ankylosis when he has retained motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain.  Moreover VA treatment records do reflect that the Veteran experiences chronic pain that involves periodic visits to a physician.  Although these records do reflect the prescription of medication and other treatments, none of them reflect prescribed bed rest.  In other words, what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of six weeks during a 12 month period.  Thus, there is no evidence of an incapacitating episode of intervertebral disc syndrome prior to June 27, 2015, to justify higher ratings under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.

Entitlement to a separate compensable evaluation for lumbar spine surgery scars

With respect to whether a separate compensable evaluation is warranted for any of the Veteran's lumbar spine surgical scars.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (2014), a 10 percent evaluation is warranted for "scars, other than head, face, or neck," that are deep and non-linear and cover an area or areas of at least 6 square inches (39 sq. cm.) or are superficial and non-linear and cover an area or areas exceeding 144 square inches (929 sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2014), a 10 percent evaluation is warranted for superficial scars that are painful on examination, or superficial and unstable.

At the June 2011 VA examination, the Veteran reported some pain on touching the laminectomy scar measuring 15 centimeters in length and 0.3 centimeters in width.  With respect to the two electric stimulator placement incision scars measuring 13 centimeters in length and 0.2 centimeters in width and 6.5 centimeters in length and 0.2 centimeters in width, the Veteran reported no pain.  Physical examination demonstrated that the scars were not painful; there were no signs of skin breakdown, inflammation, edema, or keloid formation; and the scars were noted to be superficial with no other disabling effects.  

At the June 2015 VA examination, the examiner noted only one scar measuring 10 centimeters in length and 0 centimeters in width.  On physical examination, the examiner did not find the scar painful or unstable or having a total area equal to or greater than 39 square cm (6 square inches).

Thus, the Board finds that a separate compensable rating is not available for any of the Veteran's lumbar spine surgical scars as VA examination findings clearly show that the scars are superficial, are not painful or unstable, and do not cover an area or areas exceeding 144 square inches.  Diagnostic Codes 7800 to 7804.

The Board acknowledges that the Veteran has reported that his laminectomy scar was painful and tender.  The Board finds, however, that the Veteran's lay statements and testimony of painful spine scar are not significantly probative, based on the inconsistency with reports at VA examinations dated in September 2009, June 2011, and June 2015, where three separate VA examiners upon objective examination found the scars were not painful or tender.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Even discounting the September 2009 examination report, the objective findings of two examiners based upon physical examination and palpation outweigh the Veteran's statements.  The Board finds the observation of the skilled medical professionals to be more probative and carry more weight. Moreover, a compensable rating requires that the scar be painful on examination, which the record does not support. Accordingly, the most probative evidence of record does not support compensable ratings for the Veteran's lumbar spine postoperative scars.  38 C.F.R. § 4.3.

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's dermatitis of bilateral feet and residuals status post L5-S1 laminectomy are contemplated by the applicable rating criteria.  The effects of his bilateral feet dermatitis, including constant or near constant dry skin, hyperkeratotic changes on the soles of both feet, fissuring on the right heel resulting in painful ambulation and treated with topical corticosteroids, and his residuals status post L5-S1 laminectomy disability, including pain, fatigue, decreased motion, stiffness, weakness, and spasm have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required from September 17, 2009 to June 26, 2016, and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


ORDER

Entitlement to an initial disability evaluation of 30 percent for dermatitis of bilateral feet is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating for residuals status post L5-S1 laminectomy of 40 percent, but no higher, from September 17, 2009 to June 28, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating for residuals status post L5-S1 laminectomy in excess of 40 percent from June 29, 2011, is denied.

Entitlement to a separate compensable evaluation for lumbar spine surgery scars is denied.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


